[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 319 
This action was brought to recover the amount due upon interest coupons of certain bonds issued by the defendant. The defendant answered, and there was a demurrer to the answer, which presents the questions of law now to be considered.
It appears from the complaint and answer that proceedings were regularly taken to bond the town to aid in the construction *Page 321 
of the Pennsylvania and Sodus Bay railroad, under the act chapter 907 of the Laws of 1869. The proceedings were carried to a termination in August, 1870, when the county judge of Seneca County made the adjudication and record, and appointed three commissioners, as provided in sections 2 and 3 of that act. The commissioners thus appointed took no action until after the 12th day of May, 1871, when they subscribed for stock to the amount of $200,000 in the Pennsylvania and Sodus Bay Railroad Company and, to pay for such stock, issued and delivered to the company bonds of the town to the amount of $200,000, all dated July 1, 1871, and payable at the expiration of thirty years from their date, and the coupons in suit are for the interest upon some of such bonds.
The defense is based upon the effect of the act chapter 925 of the Laws of 1871, passed May 12 of that year, before the stock was subscribed for or the bonds issued, and it is two-fold:First, that the act of May 12 so far repealed the act of 1869 as to nullify and destroy the judgment of the county judge under that act, and to deprive the commissioners of any power to subscribe for stock and issue bonds under or in pursuance of that judgment; and second, that even if they could lawfully have issued any bonds they could not issue bonds all payable at the expiration of thirty years from their date. As to the first ground the able opinion of SMITH, J., in Angel v. Town ofHume, 17 Hun, 374, leaves but little more to be said now. The act of 1871 did not totally repeal the act of 1869. If it had done so then no bonds could have been issued under the judgment which had been rendered by the county judge. It did not in terms annul or arrest incomplete proceedings taken under the prior act, but it recognized the existence and possible validity of such proceedings by providing in section 4 for their review by a writof certiorari, thus evincing the legislative intention that a judgment rendered by the county judge under the act of 1869, before the passage of the act of 1871, should be valid and remain in force unless reversed upon certiorari. We can perceive no good reason for thwarting the intention *Page 322 
thus manifested. The act of 1871 was amendatory of the prior act and it undoubtedly repealed some of the provisions contained in the prior act, but its main purpose was to enable municipal corporations to be bonded in aid of railroads, and that purpose was still to be accomplished by a petition of tax payers and through an adjudication of the county judge and commissioners to be appointed by him. Those portions of the act of 1869 which authorized the commissioners when appointed to subscribe for stock and issue the bonds were not repealed but remained in force.
The petition of the tax payers under the act of 1869 was strictly regular and sufficient when presented to the county judge, and after his judgment thereon was rendered it wasfunctus officio. Both statutes make the judgment as conclusive as the judgments of courts of record. The act of 1871 cannot have retroactive effect. It did not in terms or by necessary implication nullify judgments rendered under the act of 1869. That judgment cannot be assailed on the ground that it was not based upon a proper petition, because it was based upon a petition entirely proper and sufficient at the time it was acted upon; and for the conclusion we thus reach the case of Wood v.Oakley (11 Paige, 400) is also an authority.
The act of 1871 furnished the rule of action from the time of its passage, and it only remains to be considered whether the action of the commissioners in subscribing for the stock and issuing the bonds was justified by the act, and the only allegation against such action is that the bonds were all made payable at the expiration of thirty years from their date.
In section 4 of the act of 1869 it was provided that the bonds to be issued by the commissioners "shall become due and payable at the expiration of thirty years from their date." That section was amended by chapter 789 of the Laws of 1870 and again by chapter 283, passed April 4, 1871, the whole section being each time re-enacted as amended; and the provision as to the time when the bonds should be payable remained unaltered. Then followed the act of May 12, 1871, which again amended section 4 as it then stood by adding at the *Page 323 
end thereof as follows: "The said commissioners may issue the said bonds, payable at any time they may elect less than thirty years, any law heretofore passed to the contrary; but they shall not so issue said bonds that more than ten per cent of the principal of the whole amount of bonds issued shall become due or payable in any one year." The claim on the part of the defendant is, that, after the last amendment, bonds could not be issued all payable at one time, but that they were required to be so issued that not more than ten per cent of the whole amount should become due or papable in any one year.
The legislative intent is not free from doubt, but we are constrained to believe, after careful consideration, that the two provisions as to the payment of the bonds can stand together. They are both contained in the same section as amended. It had been three times enacted that the bonds should all be payable at the expiration of thirty years, the last enactment being about a month previous to the act of May 12, and provision was made for a sinking fund to redeem the bonds at the expiration of the period of thirty years, which remained unrepealed by the last amendment. The two provisions as to the time of payment must be permitted to stand, if they can; and it is plain that they can. The commissioners could still make the bonds payable at the expiration of thirty years, but if they elected to make them payable in less than thirty years, then they were required to be so arranged that not more than the ten per cent should become due and payable in any one year. In this way full effect can be given to all parts of the section as amended.
We conclude, therefore, that the judgment should be affirmed.
All concur, except DANFORTH, J., taking no part.
Judgment affirmed. *Page 324